DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/845,015 filed on December 29, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 8-10, 14-17 and 21-30 are still pending, with claims 1, 4-5, 8-10, 14-17 being currently amended, and claims 21-30 being newly added. Claims 2-3, 6-7, 11-13 and 18-20 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-10, 14-17 and 21-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-10, 14-17 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the condition".  There is insufficient antecedent basis for this limitation in the claim. Prior said recitation the claim recites “a first condition” and a “second condition” thus it is unclear which condition “the condition” refers to.
Claims 22, 24, 25 and 27 are rejected for the same reasons.
Claims 25 and 26 recite charging is “more expensive” or “less expensive”. It is unclear what the terms “more” and “less” are relative to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 16-17, 21-22 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al. US PGPUB 2010/0134067.
Regarding claim 1, Baxter discloses a charging system [figs. 1-3] comprising: 
a distribution circuitry configured to provide power from a power supply up to a maximum output [fig. 3, charging stations 310 receive power from power grid 130 on power line 135 and distribute the power according to instructions from circuit sharing controller 304; pars. 45-50]; 
a plurality of power connectors [fig. 1, each charging station has a charging point connection 155], each power connector configured to: 
couple the distribution circuitry to an electric vehicle of a plurality of electric vehicles, each electric vehicle having a battery [fig. 1; par. 27] and a priority of a plurality of priorities, the priorities relative to a condition such that a first electric vehicle has a higher priority than that of a second electric vehicle under a first condition and a lower priority than that of the second electric vehicle under a second condition [pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current]; and 
transmit current from the distribution circuitry to the electric vehicle [pars. 27 & 32]; and 
a computer [par. 21; the circuit sharing controller 305 can be a computing device] configured to: 
receive a charging request from each electric vehicle, the charging request from an electric vehicle requesting an amount of power for the battery of the electric vehicle  and indicating the priority of the electric vehicle [fig. 4, the circuit sharing controller (CSC) 305, via the charging station 120, receives a current allocation request which include charging session attributes which indicate the priority of each vehicle; pars. 38, 50, 53 & 61];
determine an allocation of power according to the requested amounts of power, the priorities of the electric vehicles, and the condition, the allocation of power specifying an amount of power to be allocated to each electric vehicle [fig. 4, step 4.3 CSC 305 sets current allocation; pars. 58; figs. 5-6, the CSC determines whether to grant the full amount of the request or some lesser amount (i.e. step 545); pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current];
instruct the distribution circuitry to send current to the electric vehicles according to the allocation of power [figs. 5-6, steps 525, 570 and 640; the allocation of power is set and the charging stations (distribution circuitry) are instructed to send current to the electric vehicles according to the allocation of power]; and 
adjust the allocation of power to the electric vehicles by: 
monitoring an actual amount of current drawn by each electric vehicle [fig. 6, step 625, the current amount being drawn by the charging stations can be monitored for changes; par. 40]; 
detecting a change in the actual amount of current drawn by a particular electric vehicle that yields an available amount of power [fig. 6, step 625, the current amount being drawn by the charging stations can be monitored for changes resulting in an actual amount being used being less than the allocated amount]; 
adjusting the allocation of power to the electric vehicles according to the priorities of the electric vehicles and the condition in response to the change [fig. 6, step 635, the amount of current going to those stations can be increased; pars. 69-70, the re-allocated amount can also be based on the charging session attributes] to distribute the available amount of power to a set of one or more of the other electric vehicles that are receiving less than their requested power [pars. 69-70; redistributing spare current to vehicles that are receiving less than their maximum level (requested power)]; and 
instructing the distribution circuitry to send the current to the electric vehicles, including the particular electric vehicle, according to the adjusted allocation of power [fig. 6, step 640].
Regarding claim 8, Baxter discloses the computer configured to determine the allocation of power by performing the following for electric vehicles having equivalent priorities: determining a state of charge for the battery of each electric vehicle; and allocating power according to the states of charge of the batteries [par. 61, the amount allocated can be based on the percentage of charge remaining/complete].
Regarding claim 9, Baxter discloses the computer configured to determine the allocation of power by allocating more power to an electric vehicle with a higher priority than to an electric vehicle with a lower priority [par. 61, the amount can be based on a priority of the electric vehicle].
Regarding claim 10, Baxter discloses the computer configured to determine the allocation of power by:
allocating power to the electric vehicle with the highest priority [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged]; and
repeating the following from a higher priority to the next lower priority until the maximum output is distributed; if there is remaining power, allocating the remaining power to the electric vehicle with the next lower priority [fig. 7, steps 715-740; fig. 8, steps 810-870; depending on the amount of charging stations that can be allocated current, which are selected according to priority, current is allocated to the stations, and then as a station is no longer actively charging (i.e. finished charging) an ACK is received in step 845 and a new charging station (according to priority) is allocated current; pars. 75-87].
Regarding claim 16, Baxter discloses the computer configured to adjust the allocation of power by:
allocating more of the available amount to an electric vehicle of the set with a higher priority than to an electric vehicle of the set with a lower priority [pars. 38, 50, 61 & 70; the priority of the request is determined such that the vehicle with the highest priority is charged].
Regarding claim 17, Baxter discloses the computer configured to adjust the allocation of power by:
allocating at least some of the available amount to the electric vehicle with the highest priority to reach the requested amount of power for the electric vehicle  [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged];
repeating the following from a higher priority to the next lower priority until the available amount is distributed or until the requested amounts of power for the set of electric vehicles have been reached: if there is remaining power, allocating the remaining power to the electric vehicle with the next lower priority to reach the requested amount of power for the electric vehicle [fig. 7, steps 715-740; fig. 8, steps 810-870; depending on the amount of charging stations that can be allocated current, which are selected according to priority, current is allocated to the stations, and then as a station is no longer actively charging (i.e. finished charging) an ACK is received in step 845 and a new charging station (according to priority) is allocated current; pars. 75-87].
Regarding claim 21, Baxter discloses the first electric vehicle having a higher priority than that of the second electric vehicle during a first time period; the second electric vehicle having a higher priority than that of the first electric vehicle during a second time period, the computer configured to determine the allocation of power by: determining whether a current time is during the first period or the second period; if the current time is during the first period, allocating more power to the first electric vehicle; and if the current time is during the second period, allocating more power to the second electric vehicle [pars. 50, 61 & 70; the charging session attributes which determine the priority of the electric vehicle and the amount of current to be received can be based  on a timed charging session (“time remaining on the charging session”), thus as function of the time remaining on a first vehicle’s charging session it will receive more (or less) current than a second vehicle, and as the time period changes (first period to a second period) the function and priority will also change); additionally, a time sharing process can be used where during one period a first vehicle is charged (has a higher priority) while a second vehicle is not charged, the order and amount of time assigned to each can be based on the charging session attributes (par. 87), see paragraphs 72-74 & 87 and fig. 7].
Regarding claim 22, Baxter discloses interface hardware configured to display a graphical user interface comprising one or more buttons configured to set the priorities relative to the condition [pars. 34-35 & 38; a user interface 235 allows a user to “enter” (thus a button) in information including privilege and priority information], the graphical user interface comprising a button [par. 38] configured to set: the first electric vehicle having the higher priority than that of the second electric vehicle during the first time period; and the second electric vehicle having the higher priority than that of the first electric vehicle during the second time period [pars. 34-35, 38, 50, 61, 70, 72-74 & 87; vehicles can have greater priority than other vehicles during particular time periods based on the current time remaining in a particular vehicle’s session or based on a “time sharing” method which can also consider priority based on the charging session attributes].
Regarding claim 27, Baxter discloses a charging system [figs. 1-3] comprising: 
a distribution circuitry configured to provide power from a power supply up to a maximum output [fig. 3, charging stations 310 receive power from power grid 130 on power line 135 and distribute the power according to instructions from circuit sharing controller 304; pars. 45-50]; 
a plurality of power connectors [fig. 1, each charging station has a charging point connection 155], each power connector configured to: 
couple the distribution circuitry to an electric vehicle of a plurality of electric vehicles, each electric vehicle having a battery [fig. 1; par. 27] and a priority of a plurality of priorities, the priorities relative to a condition such that a first electric vehicle has a higher priority than that of a second electric vehicle under a first condition and a lower priority than that of the second electric vehicle under a second condition [pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current]; and 
transmit current from the distribution circuitry to the electric vehicle [pars. 27 & 32]; a computer [par. 21; the circuit sharing controller 305 can be a computing device] configured to: 
receive a charging request from each electric vehicle, the charging request from an electric vehicle requesting an amount of power for the battery of the electric vehicle and indicating the priority of the electric vehicle [fig. 4, the circuit sharing controller (CSC) 305, via the charging station 120, receives a current allocation request which include charging session attributes which indicate the priority of each vehicle; pars. 38, 50, 53 & 61]; 
determine an allocation of power according to the requested amounts of power, the priorities of the electric vehicles, and the condition, the allocation of power specifying an amount of power to be allocated to each electric vehicle [fig. 4, step 4.3 CSC 305 sets current allocation; pars. 58; figs. 5-6, the CSC determines whether to grant the full amount of the request or some lesser amount (i.e. step 545); pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current]; 
instruct the distribution circuitry to send current to the electric vehicles according to the allocation of power [figs. 5-6, steps 525, 570 and 640; the allocation of power is set and the charging stations (distribution circuitry) are instructed to send current to the electric vehicles according to the allocation of power]; 
detect a change in an actual amount of current drawn by a particular electric vehicle that yields an available amount of power [fig. 6, step 625, the current amount being drawn by the charging stations can be monitored for changes resulting in an actual amount being used being less than the allocated amount]; 
adjust the allocation of power to the electric vehicles according to the priorities of the electric vehicles and the condition in response to the change [fig. 6, step 635, the amount of current going to those stations can be increased; pars. 69-70, the re-allocated amount can also be based on the charging session attributes] to distribute the available amount of power to a set of one or more of the other electric vehicles that are receiving less than their requested power [pars. 69-70; redistributing spare current to vehicles that are receiving less than their maximum level (requested power)]; and 
instruct the distribution circuitry to send the current to the electric vehicles, including the particular electric vehicle, according to the adjusted allocation of power [fig. 6, step 640]; and 
interface hardware configured to display a graphical user interface comprising one or more buttons configured to set the priorities relative to the condition [pars. 34-35 & 38; a user interface 235 allows a user to “enter” (thus a button) in information including privilege and priority information].
Regarding claim 28, Baxter discloses the graphical user interface comprising a button [par. 38] configured to set: the first electric vehicle having a higher priority than that of the second electric vehicle during a first time period; and the second electric vehicle having a higher priority than that of the first electric vehicle during a second time period [pars. 34-35, 38, 50, 61, 70, 72-74 & 87; vehicles can have greater priority than other vehicles during particular time periods based on the current time remaining in a particular vehicle’s session or based on a “time sharing” method which can also consider priority based on the charging session attributes].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. US PGPUB 2010/0134067 in view of Nor et al. WIPO Publication WO960518A1.
Regarding claim 4, Baxter discloses allocating power to the electric vehicle with the highest priority [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged];
repeating the following from a higher priority to the next lower priority until the maximum output is distributed: if there is remaining power, allocating the remaining power to the electric vehicle with the next lower priority [fig. 7, steps 715-740; fig. 8, steps 810-870; depending on the amount of charging stations that can be allocated current, which are selected according to priority, current is allocated to the stations, and then as a station is no longer actively charging (i.e. finished charging) an ACK is received in step 845 and a new charging station (according to priority) is allocated current; pars. 75-87].
Baxter does not explicitly disclose the highest priority vehicle is the one with the lowest requested amount of power or the next lower priority is one with the next higher amount of requested power.
However, Nor discloses an electric vehicle charging system [fig. 3] wherein the highest priority vehicle is the one with the lowest requested amount of power and the next lower priority is one with the next higher amount of requested power [pg. 16, line 12-pg. 17, line 18; a priority can be established wherein either the battery which requires (requests) the least amount of charging energy or the greatest amount of charging energy can be prioritized and the other batteries ranked accordingly].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include the highest priority vehicle is the one with the lowest requested amount of power or the next lower priority is one with the next higher amount of requested power for the purpose of ranking the batteries according to respective charge requirements, as taught by Nor (pg. 16, line 12-pg. 17, line 18) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Baxter discloses allocating power to the electric vehicle with the highest priority [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged].
Baxter does not explicitly disclose allocating more power to an electric vehicle with a higher requested amount of power than to an electric vehicle with a lower requested amount of power.
However, Nor discloses an electric vehicle charging system [fig. 3] which allocates more power to an electric vehicle with a higher requested amount of power than to an electric vehicle with a lower requested amount of power [pg. 16, line 12-pg. 17, line 18; a priority can be established wherein either the battery which requires (requests) the least amount of charging energy or the greatest amount of charging energy can be prioritized and the other batteries ranked accordingly].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include allocating more power to an electric vehicle with a higher requested amount of power than to an electric vehicle with a lower requested amount of power for the purpose of ranking the batteries according to respective charge requirements, as taught by Nor (pg. 16, line 12-pg. 17, line 18) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Baxter discloses allocating power to the electric vehicle with the highest priority [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged].
Baxter does not explicitly disclose allocating more of the available amount to an electric vehicle of the set with a lower requested power than to an electric vehicle of the set with a higher requested power.
However, Nor discloses an electric vehicle charging system [fig. 3] which allocates more of the available amount to an electric vehicle of the set with a lower requested power than to an electric vehicle of the set with a higher requested power [pg. 16, line 12-pg. 17, line 18; a priority can be established wherein either the battery which requires (requests) the least amount of charging energy or the greatest amount of charging energy can be prioritized and the other batteries ranked accordingly].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include allocating more of the available amount to an electric vehicle of the set with a lower requested power than to an electric vehicle of the set with a higher requested power for the purpose of ranking the batteries according to respective charge requirements, as taught by Nor (pg. 16, line 12-pg. 17, line 18) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, Baxter discloses allocating power to the electric vehicle with the highest priority [pars. 38 & 50; the priority of the request is determined such that the vehicle with the highest priority is charged].
Baxter does not explicitly disclose allocating more of the available amount to an electric vehicle of the set with a higher requested power than to an electric vehicle of the set with a lower requested power.
However, Nor discloses an electric vehicle charging system [fig. 3] which allocates more of the available amount to an electric vehicle of the set with a higher requested power than to an electric vehicle of the set with a lower requested power [pg. 16, line 12-pg. 17, line 18; a priority can be established wherein either the battery which requires (requests) the least amount of charging energy or the greatest amount of charging energy can be prioritized and the other batteries ranked accordingly].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include allocating more of the available amount to an electric vehicle of the set with a higher requested power than to an electric vehicle of the set with a lower requested power for the purpose of ranking the batteries according to respective charge requirements, as taught by Nor (pg. 16, line 12-pg. 17, line 18) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. US PGPUB 2010/0134067 in view of YOSHIMURA et al. WIPO Publication 2011/080905A1. (It is noted that the citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 23, Baxter discloses the first electric vehicle having a higher priority than that of the second electric vehicle during a first time period; the second electric vehicle having a higher priority than that of the first electric vehicle during a second time period; the computer configured to determine the allocation of power by: determining whether a current day belongs to the first time period or the second time period; if the current day belongs to the first time period, allocating more power to the first electric vehicle; and if the current day belongs to the second time period, allocating more power to the second electric vehicle [pars. 50, 61 & 70; the charging session attributes which determine the priority of the electric vehicle and the amount of current to be received can be based  on a timed charging session (“time remaining on the charging session”), thus as function of the time remaining on a first vehicle’s charging session it will receive more (or less) current than a second vehicle, and as the time period changes (first period to a second period) the function and priority will also change); additionally, a time sharing process can be used where during one period a first vehicle is charged (has a higher priority) while a second vehicle is not charged, the order and amount of time assigned to each can be based on the charging session attributes (par. 87), see paragraphs 72-74 & 87 and fig. 7].
Baxter does not explicitly disclose the time period is a set of days.
However, Yoshimura discloses a vehicle charging system which prioritizes particular vehicles for charging based on different sets of days [abs.; pars. 130-136; a first group of vehicles is charged with priority on particular days of the week such as Saturday and Sundays and a second group of vehicles is charged with priority on other days of the week].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include the time period is a set of days for the purpose of prioritizing individual vehicles or shared vehicles depending on whether the day is a commuting day, weekend or a holiday, as taught by Yoshimura (pars. 130-136 & 172-173).
Regarding claim 24, Baxter discloses interface hardware configured to display a graphical user interface comprising one or more buttons configured to set the priorities relative to the condition [pars. 34-35 & 38; a user interface 235 allows a user to “enter” (thus a button) in information including privilege and priority information], the graphical user interface comprising a button [par. 38] configured to set: the first electric vehicle having the higher priority than that of the second electric vehicle during the first time period; and the second electric vehicle having the higher priority than that of the first electric vehicle during the second time period [pars. 50, 61 & 70; the charging session attributes which determine the priority of the electric vehicle and the amount of current to be received can be based  on a timed charging session (“time remaining on the charging session”), thus as function of the time remaining on a first vehicle’s charging session it will receive more (or less) current than a second vehicle, and as the time period changes (first period to a second period) the function and priority will also change); additionally, a time sharing process can be used where during one period a first vehicle is charged (has a higher priority) while a second vehicle is not charged, the order and amount of time assigned to each can be based on the charging session attributes (par. 87), see paragraphs 72-74 & 87 and fig. 7].
Baxter does not explicitly disclose the time period is a set of days.
However, Yoshimura as applied in claim 23 discloses the time period is a set of days [abs.; pars. 130-136; a first group of vehicles is charged with priority on particular days of the week such as Saturday and Sundays and a second group of vehicles is charged with priority on other days of the week].
Regarding claim 29, Baxter discloses the graphical user interface comprising a button [par. 38]  configured to set: the first electric vehicle having a higher priority than that of the second electric vehicle during a first time period; and the second electric vehicle having a higher priority than that of the first electric vehicle during a second time period [pars. 50, 61 & 70; the charging session attributes which determine the priority of the electric vehicle and the amount of current to be received can be based  on a timed charging session (“time remaining on the charging session”), thus as function of the time remaining on a first vehicle’s charging session it will receive more (or less) current than a second vehicle, and as the time period changes (first period to a second period) the function and priority will also change); additionally, a time sharing process can be used where during one period a first vehicle is charged (has a higher priority) while a second vehicle is not charged, the order and amount of time assigned to each can be based on the charging session attributes (par. 87), see paragraphs 72-74 & 87 and fig. 7].
Baxter does not explicitly disclose the time period is a set of days.
However, Yoshimura discloses a vehicle charging system which prioritizes particular vehicles for charging based on different sets of days [abs.; pars. 130-136; a first group of vehicles is charged with priority on particular days of the week such as Saturday and Sundays and a second group of vehicles is charged with priority on other days of the week].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include the time period is a set of days for the purpose of prioritizing individual vehicles or shared vehicles depending on whether the day is a commuting day, weekend or a holiday, as taught by Yoshimura (pars. 130-136 & 172-173).

Claims 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. US PGPUB 2010/0134067 in view of Farber US PGPUB 2019/0152335.
Regarding claim 25, Baxter discloses the first electric vehicle having a higher priority than that of the second electric vehicle in a first condition; the second electric vehicle having a higher priority than that of the first electric vehicle in a second condition; the computer configured to determine the allocation of power by: determining whether the first condition or the second condition holds; if the first condition holds, allocating more power to the first electric vehicle; and if the second condition holds, allocating more power to the second electric vehicle [pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current].
Baxter does not explicitly disclose the first condition is when charging is more expensive or the second condition is when charging is less expensive.
However, Farber discloses an electric vehicle charging system which prioritizes charging of particular vehicles wherein the first condition is when charging is more expensive or the second condition is when charging is less expensive [pars. 21 & 30; based on whether the vehicle user is willing to pay more or less the vehicle will receive a higher or lower priority].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include the first condition is when charging is more expensive or the second condition is when charging is less expensive for the purpose of providing greater priority to users who are willing to pay more, as taught by Farber (pars. 21 & 30).
Regarding claim 26, Baxter discloses interface hardware configured to display a graphical user interface comprising one or more buttons configured to set the priorities relative to the condition [pars. 34-35 & 38; a user interface 235 allows a user to “enter” (thus a button) in information including privilege and priority information], the graphical user interface comprising a button [par. 38] configured to set:
the first electric vehicle having the higher priority than that of the second electric vehicle when the first condition holds; and the second electric vehicle having the higher priority than that of the first electric vehicle when the second condition holds [pars. 50 & 61; each of the vehicles has an assigned priority based on charging session attributes such as the percentage of charge remaining of the battery, which can result in a “higher privilege” and a higher level current or a “lower privilege” and a lower level of current].
Baxter does not explicitly disclose the first condition is when charging is more expensive or the second condition is when charging is less expensive.
However, Farber as applied in claim 25 discloses wherein the first condition is when charging is more expensive or the second condition is when charging is less expensive [pars. 21 & 30; based on whether the vehicle user is willing to pay more or less the vehicle will receive a higher or lower priority].
Regarding claim 30, Baxter discloses the graphical user interface comprising a button [par. 38]  configured to set: the first electric vehicle having a higher priority than that of the second electric vehicle in a first condition; the second electric vehicle having a higher priority than that of the first electric vehicle in a second condition.
Baxter does not explicitly disclose the first condition is when charging is more expensive or the second condition is when charging is less expensive.
However, Farber discloses an electric vehicle charging system which prioritizes charging of particular vehicles wherein the first condition is when charging is more expensive or the second condition is when charging is less expensive [pars. 21 & 30; based on whether the vehicle user is willing to pay more or less the vehicle will receive a higher or lower priority].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Baxter to further include the first condition is when charging is more expensive or the second condition is when charging is less expensive for the purpose of providing greater priority to users who are willing to pay more, as taught by Farber (pars. 21 & 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859